DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and examined herein.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Verticillium wilt resistant Mentha x piperita variety “Columbia”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 are rejected as being indefinite for the recitation of “strong resistance” The term “strong resistance” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “strong resistance” is not defined by the claim, it is unclear what degree the resistance must be in order to be qualified as “strong”. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1- 5, 8, and 11 are rejected as being indefinite for the recitation of “about” in term of the respective amount of the recited components.  The term "about" has not been defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When the term "about" is used in conjunction with a numerical range, it modifies that range by extending the boundaries above and below the numerical values set forth. However, the Specification or the claims are not clear regarding the degree of extending the boundaries, i.e. how much above or below the numerical values set forth. Therefore, the boundaries become unclear and the claims are indefinite.
Dependent claims are included in this rejection for their failure to correct the above deficiency of the parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broad in scope for the claimed Mentha x piperita variety, having “strong” resistance toward Verticillium wilt and mint rust, and any one of the oil characteristics: of about less than about 0.2% by weight of isopulegol, about 25 to about 45% by weight of menthol, about 20 to about 45% by weight of menthone, about 1.0 to about 3.0% by weight of 1-limonene, about 2.5 to about 5.5% by weight of 1,8-cineole, about 0.2 to about 3.5% by weight of menthofuran, about 3.0 to about 15% by weight of menthyl acetate, and combinations of any thereof. 
As discussed above, the term “strong resistance” is indefinite. It is unclear to which degree the resistance must be in order to be qualified as “strong”. As such, at the broadest sense, it is interpreted to be any degree of resistance. It is also important to note that the claim, by using the open language “comprising” and the option “any one of”, encompasses plants with any one of the oil characteristics falling within any of the ranges.  
The Specification has described a Mentha x piperita variety designated as “Columbia”, which has an oil profile as depicted in Table 1 (captured for convenience below):

    PNG
    media_image1.png
    684
    1017
    media_image1.png
    Greyscale

Although the Specification indicates that “Columbia” has “strong resistance to diseases such as Verticillium dahlia and Puccinia menthae” ([0014]), there is no description or quantification showing the relative resistance levels compared with other peppermint.
Moreover, although the Specification claims that there are certain numerical differences in certain essential oil components (see [0025]), the Specification also indicates that “the peppermint essential oil from Columbia is able to complement or replace existing commercial varieties of M. x piperita, like Black Mitcham.” (emphasis added by Examiner).
Although the Specification described briefly the botanical characteristics of “Columbia”, e.g. [0027]-[0029], it is unclear if and how any of the characteristics are different from other peppermint varieties.
Therefore, the Specification has not even adequately described the identifiable features of “Columbia”, let alone the broadly claimed any peppermint having any one of the essential oil characteristics, or the undefined degree of resistance toward Verticillium wilt and mint rust.
In view of the broad scope of the claimed genus—any peppermint plants having any one of the essential oil characteristics, or the undefined degree of resistance toward Verticillium wilt and mint rust, the Specification has not described an adequate number of representative species. As discussed above, the Specification has not even satisfied the required description of the one species-- “Columbia”.
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. In this case, there is no way that a practitioner would be able to determine if any particular soybean plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention. 
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)). 
Biological Deposit
Furthermore, the invention appears to employ the seed of novel plants. Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become unviable.

Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC or any acceptable institution in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the relevant Accession No. and evidence of deposit to overcome this rejection. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Roberts (US 20180352767 A1, Pub. Date: Dec. 13, 2018).
Claim 7 is drawn to mint oil obtained by the process of claim 5 or claim 6, which is a process of growing a variety of M. x piperita that has strong resistance to Verticillium wilt, mint rust, or a combination thereof in a geographic area susceptible to Verticillium wilt or mint rust; harvesting the variety; and extracting an oil from the variety; wherein the oil comprises an amount of compounds selected from the group consisting of about less than about 0.2% by weight of isopulegol, about 25 to about 45% by weight of menthol, about 20 to about 45% by weight of menthone, about 1.0 to about 3.0% by weight of 1-limonene, about 2.5 to about 5.5% by weight of 1,8-cineole, about 0.2 to about 3.5% by weight of menthofuran, about 3.0 to about 15% by weight of menthyl acetate, and combinations of any thereof.
Claim interpretation:
Firstly, the claim is interpreted as a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Moreover, once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show an nonobvious difference. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). See MPEP 2113.
In the instant case, the mint oil product is examined by its structural characteristics, i.e. the oil comprises an amount of compounds selected from the group consisting of about less than about 0.2% by weight of isopulegol, about 25 to about 45% by weight of menthol, about 20 to about 45% by weight of menthone, about 1.0 to about 3.0% by weight of 1-limonene, about 2.5 to about 5.5% by weight of 1,8-cineole, about 0.2 to about 3.5% by weight of menthofuran, about 3.0 to about 15% by weight of menthyl acetate, and combinations of any thereof. It is important to note that the claim only requires the oil to have any one of the characteristics above, not the entire profile.
It is also noted that while the claim recites a peppermint variety having resistance to Verticillium wilt, and/or mint rust, it is not clear that the resistance is associated with the mint oil profile.
Therefore, the claimed mint oil is interpreted as any mint oil that meets the limitation of the claim, i.e., comprising any one of the characteristics above.
Disclosure of the prior art:
As such, Roberts disclosed mint oil produced from commercial peppermint M. piperita, which has the following oil profile (see captured Table 2 below):
The mint oil has 0.1-0.2% of isopulegol, therefore falling within the claimed range of “about less than about 0.2% by weight of isopulegol”; 25-52% menthol, therefore indistinguishable from the instant “about 25 to about 45% by weight of menthol”; etc.
Therefore, the prior art mint oil is considered indistinguishable from the mint oil encompassed broadly by the instant claim.


    PNG
    media_image2.png
    631
    594
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20180352767 A1, 2018) as applied to claim 7 as discussed above, and in view of Buckholz (WO 0135918 A1, 2001).
As discussed above, Roberts teaches the mint oil of claim 7.
Regarding claims 8-13, Roberts does not explicitly teach the process of making a product by incorporating the mint oil into the product.
Regarding claim 8 and 11, Buckholz teaches a method of incorporating mint oil into a product, e.g. a chew gum, or a pharmaceutical product (Claims 2, 13, 14, etc; and Examples); wherein the mint oil is added to a concentration of about 1% (Example 2).
Regarding claims 9 and 12-13, Buckholz teaches mixing with another flavoring compound such as caraway oil (Example 5).
Regarding claim 10, Buckholz teaches mint oil in a solvent (ethanol, Examples 1-4).
It would have been prima facie obvious of a person having ordinary skill in the art at the time of the invention to have applied any of the conventional methods of using mint oil such as exemplified by Buckholz with any mint oil, such as those taught in Roberts. The person would have been motivated to do so given the teachings of Buckholz, and have reasonable expectation of success given the teachings and success of Buckholz.
Therefore, the invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20180352767 A1, 2018) as applied to claim 7 as discussed above, and in view of Strand (US 20090214609 A1, 2009).
As discussed above, Roberts teaches the mint oil of claim 7.
Regarding claims 8-14, Roberts does not explicitly teach the process of making a product by incorporating the mint oil into the product.
Strand teaches a method of incorporating flavoring agents (e.g. mint oil) into a product, e.g. an oral product ([0041]); to a concentration of 0.1% to 5.0%, more preferably from 0.5% to 1.5%, by weight; wherein the flavoring agent is peppermint oil, or mixture with oils from e.g., Mentha piperita and Mentha arvensis; spearmint oils such as those from Mentha cardiaca and Mentha spicata; sage oil, parsley oil, marjoram oil, cassia oil, clove bud oil, cinnamon oil, orange oil, lime oil, eucalyptus oil and anise oil; ([0041]) and carriers ([0027]).
 It would have been prima facie obvious of a person having ordinary skill in the art at the time of the invention to have applied any of the conventional methods of using mint oil such as exemplified by Strand with any mint oil, such as those taught in Roberts. The person would have been motivated to do so given the teachings of Strand, and have reasonable expectation of success given the teachings and success of Strand.
Therefore, the invention as a whole is prima facie obvious over the combined teachings of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663